C. Theodor Herrmann, administrator cum testamento annexo, filed his account in the Prerogative Court. Exceptions being filed, the matter was referred to a special master to hear and determine. The report coming in the accountant excepted thereto, sought an amendment of his account and sought to strike the exceptions of his divorced wife, Grace Cranstoun Herrmann, on the ground that although he had noticed her as a possible remainderman she had no standing under the will to question his account.
After a careful examination of the fact question raised by the accountant in this court and the briefs and argument of counsel, we can only conclude that the findings of fact by the learned vice-ordinary were entirely proper.
As to the denial of the motion to strike the exceptions of Mrs. Herrmann on the ground that she had no interest whatever in the estate, we can only conclude that, under the circumstances presented, this motion was properly denied. She had an interest in the estate, if the will was valid. Dunham v. Marsh, 52 N.J. Eq. 831.
In the accounting proceedings, she was made a party and her exceptions being well taken it *Page 86 
was too late for the accountant to strike her exceptions on a ground that would involve the construction of the will.
The decree below is affirmed, with costs.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 14.
For reversal — None. *Page 87